MONTGOMERY, Judge
(dissenting).
I cannot agree with the majority opinion that the offer of an operation came too late. This conclusion is based on the Lawson case cited. The express provision of KRS 342.025(2) making the offer of an operation contingent upon a determination of liability is not considered in either the Lawson case *171or the majority opinion. This statute deals with hernia and, in part, reads:
“ * * * In all such cases where liability for compensation exists, the employer shall, within the limits of KRS 342.020, provide competent surgical treatment by radical operation. * * ⅜«
The offer of an operation is an opportunity for the employer to become relieved of the payment of compensation for disability by its removal. The employer has an election as to which course should be followed. In no event should such action be compelled or lost by passage of time, or ■otherwise, until liability is finally determined. There is an obligation to furnish surgical treatment only if there is liability.